DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed March 21, 2022, are acknowledged. Claims 1, 4, 9, 11, 16 and 18 are amended. Claims 1-19 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and dependent claims thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein the balance includes impurities, and wherein the impurities “essentially including 0.01 mass% or more and 0.5 mass% or less of aluminum, and 0.005 mass or more and 0.04 mass% or less of oxygen”. However, the instant specification specifically discloses wherein “the Al component is one of the impurities...and is not to be intentionally included” (see para. [0048]) and wherein “the O component is also one of the impurities…and is not to be intentionally included in the alloy” (see para. [0050]). It is not apparent from the instant disclosure that Applicant had possession of intentionally included the positively recited amounts of impurities for Al or O, as the instant disclosure, in contrast, states that these elements are not desired.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 16, and dependent claims thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 9 and 16, the claims include the language wherein the balance includes impurities, the impurities “essentially including 0.01 mass% or more and 0.5 mass% or less of aluminum, and 0.005 mass or more and 0.04 mass% or less of oxygen”. However, the instant specification specifically discloses wherein “the Al component is one of the impurities...and is not to be intentionally included” (see para. [0048]) and wherein “the O component is also one of the impurities…and is not to be intentionally included in the alloy” (see para. [0050]). It is unclear how an element which is specifically not included intentionally, as part of the instant invention, is also an impurity with an ‘essential’ and positively recited range. It is unclear if Applicant desires Al or O in the instant and claimed invention or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Nakamura (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4789412 A) in view of Fukui (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4437913 A) and Tan (previously cited, “Carbide precipitation characteristics in additive manufacturing of Co-Cr-Mo alloy via selective electron beam melting”).
Regarding Claim 1, Nakamura discloses a product formed from a cobalt based alloy (see Abstract), the cobalt based alloy having a chemical composition comprising: 
Element
Claimed
Nakamura
Citation
Overlap
C
0.08-0.25
0.2-1
Abstract
0.2-0.25
B
0-0.1
0.003-0.1
Col. 3, line 50
0.003-0.1
Cr
10-30
20-35
Abstract
20-30
Fe
0-5
0-2
Abstract
0-2
Ni
0-30
5-15
Abstract
5-15
Fe + Ni
0-30 total
0-17 total, see amounts above
Abstract
0-17
Si
0-0.5
0.4-2
Abstract
0.4-0.5
Mn
0-0.5
0.2-1.5
Abstract
0.2-0.5
N
0.003-0.04
0-0.01 (0.01 is 100ppm)
Abstract
0.003-0.01
Zr
0-0.05
0.02-1; optional, inclusive of 0%
Col. 2, line 50; Col. 3, line 60
0%; 0.02-0.05
O
0-0.04
0-0.003 (0.003 is 30ppm)
Abstract
0-0.003
Balance
Co
Co
Abstract
Co


Nakamura further discloses wherein the alloy comprises tungsten and/or molybdenum, the total amount of the tungsten being 5 to 12% (Col. 3, line 42; Nakamura is silent towards molybdenum and one of ordinary skill in the art would appreciate that molybdenum is 0%, which reads on the claimed range such that Mo is not required if W is present in an amount of 5-12%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

	Regarding Zr (see Table above), while this element is not specifically described as an impurity, the ranges for this element is within the range claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the Al content, Nakamura is silent towards this element. One of ordinary skill in the art would appreciate that Nakamura does not intentionally include Al. One of ordinary skill in the art would appreciate that instances of Al within the alloy of Nakamura would be considered an impurity, as also claimed by the instant invention. One of ordinary skill in the art would appreciate therefore, that the impurity levels for Al in Nakamura be within the same range as claimed for the Al impurity levels in the instant invention, and therefore within the range of 0.01-0.5%. 
Specifically, it would be obvious to one of ordinary skill in the art that the concentration levels of an element which is a recognized impurity (see instant claim and specification para. [0048]) and an unintentionally added element (see absence in Nakamura disclosure) be within the ranges claimed for that impurity element. It is the examiner's position that the amounts in question (Al content in Nakamura vs. the instant invention) would be the same, or so close in value, that it is prima facie obvious that one skilled in the art would have expected the alloy of Nakamura to have the same properties as that of the instant invention. Further, Applicant has not provided criticality for the claimed impurity range. Applicant must produce evidence to rebut the prima facie case of obviousness (see MPEP 2144.05(I)).  

Regarding the O content (see Table above), this element is not specifically described as an impurity, however, the range for this element is extremely close to the range claimed (30ppm or 0.003% is extremely close to the claimed range inclusive of 50ppm or 0.005%). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. 
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Further, Applicant has not provided criticality to the claimed range, and Applicant must produce evidence to rebut the prima facie case of obviousness (see MPEP 2144.05(I)).

	Nakamura further discloses wherein the alloy comprises 0.01-1% Ti and 0.05-1% Nb (see Col. 3, lines 60-62). Nakamura discloses wherein it is well-known in the art to add Ta as a carbide former (see Col. 2 lines 13-17) but does not appear to expressly disclose a range of Ta (Examiner notes that abstract appears to have a mistake wherein the Ti range is described as a Ta range, however, no examples in the table exist comprising this element).
	Fukui teaches a substantially similar alloy (see Abstract) wherein Ta and Hf carbide forming elements are included in a range of preferably 0.1-0.6% total in order to form eutectic carbides and increase high-temperature strength while balancing for high-temperature ductility (Col. 6, lines 45-55). Fukui teaches Ta and Hf contents such as 0.20%Ta and 0.25%Hf (see Table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ta and Hf in a total of 0.1-0.6%, such as 0.20%Ta and 0.25% Hf, as taught by Fukui, for the invention disclosed by Nakamura, in order to improve high-temperature strength while balancing for high-temperature ductility. These values of Ta would read on the claimed range requiring Ti, Nb and Ta totals to be 0.5-2% (for example, an alloy comprising 0.50% Ti and 0.50% Nb, and 0.20% Ta, as taught by Fukui, would comprise a total of 1.2% Ti, Nb, and Ta).

Nakamura in view of Fukui further discloses wherein the product is a polycrystalline body of matrix phase crystal grains which comprise MC type carbide phase comprising the titanium, niobium and/or tantalum (see Abstract; see Col. 3, 13-16; see Col. 4, lines 1-12; one of ordinary skill in the art would appreciate a casting or structure with grain boundaries to read on the claimed polycrystalline body with matrix phase grains, and further, that eutectic carbides formed from the specified elements read on MC type carbide; see also evidence by Fukui, Col. 2, lines 57-58).	 
	Nakamura is silent towards the structure of segregation cells formed by the carbides segregating to the boundary regions of the segregation cells within the matrix phase crystal grains.
	Tan discloses wherein similar alloys (see Abstract) are manufactured by metal three-dimensional printing in order to produce complex near-net-shape parts with relative ease from compositions which are typically difficult to machine (see Pg. 117, Col. 1, Para. 1). Tan discloses wherein alloys produced in this manner comprise segregation cells comprised of the segregated of MC-type carbides within the Co matrix grain, wherein the cells are 0.13-2um in size (see Abstract describing carbide type, see Fig. 1(d); see Fig. 2(a) and respective size bar; see also Pg. 120, Col. 2, para. 2 disclosing alignment of MC-type carbides along 1um cellular dendrites) wherein the carbide precipitation alignment along the dendrite boundaries improves both strength and wear resistance (see Pg. 120, Col. 2, para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a structure of segregation cells formed by the carbides segregating to the boundary regions of the segregation cells within the matrix phase crystal grains, as taught by Tan, and by means of, for example, metal three-dimensional printing, as taught by Tan, for the invention disclosed by Nakamura and Fukui. One would be motivated to have a metal three-dimensionally printed part in order produce a complex, near-net shape part with relative ease from a composition which is typically difficult to machine (see teaching by Tan above). One would be motivated to further have obtained the claimed structure in order to improve strength and wear resistance (see teaching by Tan above). 
Additionally, it would be obvious to one of ordinary skill in the art that a metal three-dimensionally produced part comprising the composition of Nakamura and Fukui also comprise the claimed structure because the composition and method are identical to those of the instant invention (see instant specification disclosing three-dimensional printing, Para. [0007] and [0027]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 9, Nakamura discloses a product formed from a cobalt based alloy (see Abstract), the cobalt based alloy having a chemical composition comprising: 
Element
Claimed
Nakamura
Citation
Overlap
C
0.08-0.25
0.2-1
Abstract
0.2-0.25
B
0-0.1
0.003-0.1
Col. 3, line 50
0.003-0.1
Cr
10-30
20-35
Abstract
20-30
Fe
0-5
0-2
Abstract
0-2
Ni
0-30
5-15
Abstract
5-15
Fe + Ni
0-30 total
0-17 total, see amounts above
Abstract
0-17
Si
0-0.5
0.4-2
Abstract
0.4-0.5
Mn
0-0.5
0.2-1.5
Abstract
0.2-0.5
N
0.003-0.04
0-0.01 (0.01 is 100ppm)
Abstract
0.003-0.01
Zr
0-0.05
0.02-1; optional, inclusive of 0%
Col. 2, line 50; Col. 3, line 60
0%; 0.02-0.05
O
0-0.04
0-0.003 (0.003 is 30ppm)
Abstract
0-0.003
Balance
Co
Co
Abstract
Co


Nakamura further discloses wherein the alloy comprises tungsten and/or molybdenum, the total amount of the tungsten being 5 to 12% (Col. 3, line 42; Nakamura is silent towards molybdenum and one of ordinary skill in the art would appreciate that molybdenum is 0%, which reads on the claimed range such that Mo is not required if W is present in an amount of 5-12%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
	
Regarding Zr (see Table above), while this element is not specifically described as an impurity, the range for this element is within the range claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the Al content, Nakamura is silent towards this element. One of ordinary skill in the art would appreciate that Nakamura does not intentionally include Al. One of ordinary skill in the art would appreciate that instances of Al within the alloy of Nakamura would be considered an impurity, as also claimed by the instant invention. One of ordinary skill in the art would appreciate therefore, that the impurity levels for Al in Nakamura be within the same range as claimed for the Al impurity levels in the instant invention, and therefore within the range of 0.01-0.5%. 
Specifically, it would be obvious to one of ordinary skill in the art that the concentration levels of an element which is a recognized impurity (see instant claim and specification para. [0048]) and an unintentionally added element (see absence in Nakamura disclosure) be within the ranges claimed for that impurity element. It is the examiner's position that the amounts in question (Al content in Nakamura vs. the instant invention) would be the same, or so close in value, that it is prima facie obvious that one skilled in the art would have expected the alloy of Nakamura to have the same properties as that of the instant invention. Further, Applicant has not provided criticality for the claimed impurity range. Applicant must produce evidence to rebut the prima facie case of obviousness.  

Regarding the O content (see Table above), this element is not specifically described as an impurity, however, the range for this element is extremely close to the range claimed (30ppm or 0.003% is extremely close to the claimed range inclusive of 50ppm or 0.005%). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. 
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Further, Applicant has not provided criticality to the claimed range, and Applicant must produce evidence to rebut the prima facie case of obviousness.  

	Nakamura further discloses wherein the alloy comprises 0.01-1% Ti and 0.05-1% Nb (see Col. 3, lines 60-62). Nakamura discloses wherein it is well-known in the art to add Ta as a carbide former (see Col. 2 lines 13-17) but does not appear to expressly disclose a range of Ta (Examiner notes that abstract appears to have a mistake wherein the Ti range is described as a Ta range, however, no examples in the table exist comprising this element).
	Fukui teaches a substantially similar alloy (see Abstract) wherein Ta and Hf carbide forming elements are included in a range of preferably 0.1-0.6% total in order to form eutectic carbides and increase high-temperature strength while balancing for high-temperature ductility (Col. 6, lines 45-55). Fukui teaches Ta and Hf contents such as 0.20%Ta and 0.25%Hf (see Table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ta and Hf in a total of 0.1-0.6%, such as 0.20%Ta and 0.25% Hf, as taught by Fukui, for the invention disclosed by Nakamura, in order to improve high-temperature strength while balancing for high-temperature ductility. These values of Ta would read on the claimed range requiring Ti, Nb and Ta totals to be 0.5-2% (for example, an alloy comprising 0.50% Ti and 0.50% Nb, and 0.20% Ta, as taught by Fukui, would comprise a total of 1.2% Ti, Nb, and Ta).

Nakamura in view of Fukui further discloses wherein the product is a polycrystalline body of matrix phase crystal grains which comprise MC type carbide phase comprising the titanium, niobium and/or tantalum (see Abstract; see Col. 3, 13-16; see Col. 4, lines 1-12; one of ordinary skill in the art would appreciate a casting or structure with grain boundaries to read on the claimed polycrystalline body with matrix phase grains, and further, that eutectic carbides formed from the specified elements read on MC type carbide; see also evidence by Fukui, Col. 2, lines 57-58).	 
	Nakamura is silent towards the structure of segregation cells formed by the carbides segregating to the boundary regions of the segregation cells within the matrix phase crystal grains, and also therefore does not disclose wherein grains of the MC type carbide phase are precipitated on the boundary of the segregation cells.
	Tan discloses wherein similar alloys (see Abstract) are manufactured by metal three-dimensional printing in order to produce complex near-net-shape parts with relative ease from compositions which are typically difficult to machine (see Pg. 117, Col. 1, Para. 1). Tan discloses wherein alloys produced in this manner comprise segregation cells comprised of the segregated of MC-type carbides within the Co matrix grain, wherein the cells are 0.13-2um in size (see Abstract describing carbide type, see Fig. 1(d); see Fig. 2(a) and respective size bar; see also Pg. 120, Col. 2, para. 2 disclosing alignment of MC-type carbides along 1um cellular dendrites), and wherein grains of the MC type carbide phase are precipitated on the boundary of the segregation cells, such that the carbide precipitation alignment along the dendrite boundaries improves both strength and wear resistance (see Pg. 120, Col. 2, para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a structure of segregation cells formed by the carbides segregating to the boundary regions of the segregation cells and wherein the grains of the MC type carbide phase are precipitated on the boundary of the segregation cells within the matrix phase crystal grains, as taught by Tan, and by means of, for example, metal three-dimensional printing, as taught by Tan, for the invention disclosed by Nakamura and Fukui. One would be motivated to have a metal three-dimensionally printed part in order produce a complex, near-net shape part with relative ease from a composition which is typically difficult to machine (see teaching by Tan above). One would be motivated to further have obtained the claimed structure in order to improve strength and wear resistance (see teaching by Tan above). 
Additionally, it would be obvious to one of ordinary skill in the art that a metal three-dimensionally produced part comprising the composition of Nakamura and Fukui also comprise the claimed structure because the composition and method are identical to those of the instant invention (see instant specification disclosing three-dimensional printing, Para. [0007] and [0027]). When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

	Regarding Claim 2, Nakamura in view of Fukui and Tan disclose wherein grains of the MC type carbide phase are precipitated on the boundary of the segregation cells (see Tan, Fig. 2(a) and Pg. 120, Col. 2, para. 2 disclosing alignment of MC-type carbides along dendrite boundaries).

	Regarding Claims 3 and 10, Nakamura in view of Fukui disclose wherein the chemical composition comprises 0.01-1% Ti, 0.02-1% Nb, and 0.05-1.5% Ta (Nakamura, Col. 3, lines 60-62; Fukui, Col. 6, lines 45-55; see table showing 0.2% Ta).

	Regarding Claims 4 and 11, Nakamura in view of Fukui disclose wherein the chemical composition further comprises hafnium and/or vanadium, the total amount of the hafnium, the vanadium, the titanium, the niobium and the tantalum being 0.5 to 2% (Fukui, Col. 6, lines 45-55; Ta and Hf contents such as 0.20%Ta and 0.25%Hf, such as those taught by Fukui (see Table), with 0.5% Ti and 0.5% Nb, for example as within the ranges disclosed by Nakamura (see above in Claim 1), would read on the claimed range of 0.5-2% total; 0.2+0.25+0.50+0.50=1.45%); and wherein
	the MC type carbide phase comprises the hafnium, the vanadium, the titanium, the niobium and/or tantalum (Nakamura, see Col. 3, 13-16; see Col. 4, lines 1-12; one of ordinary skill in the art would appreciate that eutectic carbides formed from the specified elements read on MC type carbide; see also evidence by Fukui, Col. 2, lines 57-58). 

	Regarding Claims 6 and 13, Nakamura discloses creep rupture data in terms of strength of the alloy after 1,000 hours at 982C, and wherein the alloy does not rupture after these testing conditions (see Col. 8, lines 59-68), but Nakamura does not expressly discloses wherein the product exhibits a creep rupture time of 1,100 hours or more by a creep test under the conditions of a temperature of 900C and a stress of 98 MPa. However, it would have been obvious that alloy product of Nakamura, Fukui and Tan comprise the claimed creep rupture time because the composition and structure are obvious over the prior art. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
	
	Regarding Claim 7 and 14, Nakamura discloses wherein the product is a high temperature member (see Abstract; Col. 1, lines 9-12).

	Regarding Claim 8, Nakamura discloses wherein the high temperature member is a turbine stator blade, a turbine rotor blade, a turbine combustor nozzle or a heat exchanger (see Abstract; Col. 1, lines 9-12).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakamura in view of Fukui and Tan, as applied to Claims 11 and 4 above, respectively, and in further view of Nakamura ’17 (previously cited and cited by Applicant in IDS filed November 26, 2019, US 20170241287).
	Regarding Claims 5 and 12, Nakamura in view of Fukui disclose wherein hafnium is included from 0.01-0.5% (Fukui, Col. 6, lines 45-55; see 0.25%Hf in Table). Nakamura does not disclose a range of V.
	Nakamura ’17 discloses a substantially similar alloy wherein V may be one of the carbide forming elements, similarly to Ti, Nb, Hf and Ta, and included in an amount of 0.01-0.5% in order to inhibit grain growth (see Abstract; see para. [0062]; para. [0089] explains wherein more than one of these elements is included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally included 0.01-0.5% V, as taught by Nakamura ’17, for the invention disclosed by Nakamura, Fukui and Tan. One would be motivated to include V in order to further promote carbide formation and to further inhibit grain growth. Additionally, it would have been obvious to try the addition of V because it is a well-known carbide former and well-known to be combatable with similar metals which also from MC-type carbides and for which comprise the same purpose for adding. Further, one of ordinary skill in the art would appreciate grain growth reduction to be particularly important for additively manufactured parts and those techniques thereof which require sintering.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Nakamura (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4789412 A) in view of Fukui (previously cited and cited by Applicant in IDS filed December 11, 2020, US 4437913 A).
Regarding Claim 16, Nakamura discloses a product formed from a cobalt based alloy (see Abstract), the cobalt based alloy having a chemical composition comprising: 
Element
Claimed
Nakamura
Citation
Overlap
C
0.08-0.25
0.2-1
Abstract
0.2-0.25
B
0-0.1
0.003-0.1
Col. 3, line 50
0.003-0.1
Cr
10-30
20-35
Abstract
20-30
Fe
0-5
0-2
Abstract
0-2
Ni
0-30
5-15
Abstract
5-15
Fe + Ni
0-30 total
0-17 total, see amounts above
Abstract
0-17
Si
0-0.5
0.4-2
Abstract
0.4-0.5
Mn
0-0.5
0.2-1.5
Abstract
0.2-0.5
N
0.003-0.04
0-0.01 (0.01 is 100ppm)
Abstract
0.003-0.01
Zr
0-0.05
0.02-1; optional, inclusive of 0%
Col. 2, line 50; Col. 3, line 60
0%; 0.02-0.05
O
0-0.04
0-0.003 (0.003 is 30ppm)
Abstract
0-0.003
Balance
Co
Co
Abstract
Co


Nakamura further discloses wherein the alloy comprises tungsten and/or molybdenum, the total amount of the tungsten being 5 to 12% (Col. 3, line 42; Nakamura is silent towards molybdenum and one of ordinary skill in the art would appreciate that molybdenum is 0%, which reads on the claimed range such that Mo is not required if W is present in an amount of 5-12%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

	Regarding Zr (see Table above), while this element is not specifically described as an impurity, the range for this element is within the range claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the Al content, Nakamura is silent towards this element. One of ordinary skill in the art would appreciate that Nakamura does not intentionally include Al. One of ordinary skill in the art would appreciate that instances of Al within the alloy of Nakamura would be considered an impurity, as also claimed by the instant invention. One of ordinary skill in the art would appreciate therefore, that the impurity levels for Al in Nakamura be within the same range as claimed for the Al impurity levels in the instant invention, and therefore within the range of 0.01-0.5%. 
Specifically, it would be obvious to one of ordinary skill in the art that the concentration levels of an element which is a recognized impurity (see instant claim and specification para. [0048]) and an unintentionally added element (see absence in Nakamura disclosure) be within the ranges claimed for that impurity element. It is the examiner's position that the amounts in question (Al content in Nakamura vs. the instant invention) would be the same, or so close in value, that it is prima facie obvious that one skilled in the art would have expected the alloy of Nakamura to have the same properties as that of the instant invention. Further, Applicant has not provided criticality for the claimed impurity range. Applicant must produce evidence to rebut the prima facie case of obviousness.  

Regarding the O content (see Table above), this element is not specifically described as an impurity, however, the range for this element is extremely close to the range claimed (30ppm or 0.003% is extremely close to the claimed range inclusive of 50ppm or 0.005%). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. 
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties. Further, Applicant has not provided criticality to the claimed range, and Applicant must produce evidence to rebut the prima facie case of obviousness.  

	Nakamura further discloses wherein the alloy comprises 0.01-1% Ti and 0.05-1% Nb (see Col. 3, lines 60-62). Nakamura discloses wherein it is well-known in the art to add Ta as a carbide former (see Col. 2 lines 13-17) but does not appear to expressly disclose a range of Ta (Examiner notes that abstract appears to have a mistake wherein the Ti range is described as a Ta range, however, no examples in the table exist comprising this element).
	Fukui teaches a substantially similar alloy (see Abstract) wherein Ta and Hf carbide forming elements are included in a range of preferably 0.1-0.6% total in order to form eutectic carbides and increase high-temperature strength while balancing for high-temperature ductility (Col. 6, lines 45-55). Fukui teaches Ta and Hf contents such as 0.20%Ta and 0.25%Hf (see Table). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Ta and Hf in a total of 0.1-0.6%, such as 0.20%Ta and 0.25% Hf, as taught by Fukui, for the invention disclosed by Nakamura, in order to improve high-temperature strength while balancing for high-temperature ductility. These values of Ta would read on the claimed range requiring Ti, Nb and Ta totals to be 0.5-2% (for example, an alloy comprising 0.50% Ti and 0.50% Nb, and 0.20% Ta, as taught by Fukui, would comprise a total of 1.2% Ti, Nb, and Ta).

Regarding Claim 17, Nakamura in view of Fukui disclose wherein the chemical composition comprises 0.01-1% Ti, 0.02-1% Nb, and 0.05-1.5% Ta (Nakamura, Col. 3, lines 60-62; Fukui, Col. 6, lines 45-55; see table showing 0.2% Ta).

	Regarding Claims 18, Nakamura in view of Fukui disclose wherein the chemical composition further comprises hafnium and/or vanadium, the total amount of the hafnium, the vanadium, the titanium, the niobium and the tantalum being 0.5 to 2% (Fukui, Col. 6, lines 45-55; Ta and Hf contents such as 0.20%Ta and 0.25%Hf, such as those taught by Fukui (see Table), with 0.5% Ti and 0.5% Nb, for example as within the ranges disclosed by Nakamura (see above in Claim 1), would read on the claimed range of 0.5-2% total; 0.2+0.25+0.50+0.50=1.45%); and wherein
	the MC type carbide phase comprises the hafnium, the vanadium, the titanium, the niobium and/or tantalum (Nakamura, see Col. 3, 13-16; see Col. 4, lines 1-12; one of ordinary skill in the art would appreciate that eutectic carbides formed from the specified elements read on MC type carbide; see also evidence by Fukui, Col. 2, lines 57-58). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Fukui, as applied to Claim 18 above, and further in view of Nakamura ’17 (previously cited and cited by Applicant in IDS filed November 26, 2019, US 20170241287).
	Regarding Claim 19, Nakamura in view of Fukui disclose wherein hafnium is included from 0.01-0.5% (Fukui, Col. 6, lines 45-55; see 0.25%Hf in Table). Nakamura does not disclose a range of V.
	Nakamura ’17 discloses a substantially similar alloy wherein V may be one of the carbide forming elements, similarly to Ti, Nb, Hf and Ta, and included in an amount of 0.01-0.5% in order to inhibit grain growth (see Abstract; see para. [0062]; para. [0089] explains wherein more than one of these elements is included).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally included 0.01-0.5% V, as taught by Nakamura ’17, for the invention disclosed by Nakamura and Fukui. One would be motivated to include V in order to further promote carbide formation and to further inhibit grain growth. Additionally, it would have been obvious to try the addition of V because it is a well-known carbide former and well-known to be combatable with similar metals which also from MC-type carbides and for which comprise the same purpose for adding. Further, one of ordinary skill in the art would appreciate grain growth reduction to be particularly important for the manufacturing of parts requiring high strength such as those for turbines. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Nakamura does not require Al or O, while the claims of the instant application require at least Al and O. Applicant argues that the claimed Al and O ranges do not overlap with Nakamura, Fukui or Tan. 
This argument is not found persuasive.
Regarding Al, it would be obvious to one of ordinary skill in the art that the levels of Al in Nakamura, an element which is not intentionally added (same as instant invention – see para. [0048] of instant disclosure), be the same as claimed. It would be obvious to one of ordinary skill in the art that the levels of an impurity for the alloy of Nakamura be the same as the levels for the same impurity of the instant invention, barring any unexpected results. 
Regarding the O range, the amounts of O of Nakamura and the amended claimed range are extremely close (30ppm vs. the claimed 50ppm – see rejection above). It would be obvious to one of ordinary skill in the art that the amounts in oxygen are so close that the alloy of Nakamura would be expected to comprise the same properties as the claimed invention, barring any unexpected results (see rejections above).
Additionally, it is unclear if instant invention requires Al and O to be present despite these elements being impurity elements (see 112 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 6068814 A): teaches similar composition wherein impurities comprise less than 0.07% Al in order to not significantly affect any mechanical properties (see Col. 3, lines 26-36).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735